Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
1.	The response filed 04/29/2022 has been entered and considered by the examiner.
2.	Claims 21-38 are presenting for examination.
Art Rejection
3. 	The following is a quotation of the appropriate paragraphs of pre-AlA 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

4. 	Claims 21-22, 27-28, 39-33, and 37-38 are rejected under pre-AlA 35 U.S.C. 102(b) as being anticipated by Geoffrion [US Patent No. 7,765,303].

5. 	As to claim 21, Geoffrion shows in Fig 1, a method for use in a wireless transmit/receive unit(WTRU) 10 connected to a data network (DN) 15 via a user plane function (UPF) 12, comprising:
establishing at least one content sharing session [using the communication link that is setup between the first UPF 12 and the second UPF 14, wherein the communication link is the same as the path which is the tunnel between the first UPF 12 and the second UPF 14, see col 7, lines 48-64] between the WTRU 10 [see col 3, lines 38-40] and another WTRU 16 [see col 5, lines 31-35] connected to the DN 15 via a second UPF 14, see col 6, lines 23-30; and
transmitting content between the WTRU 10 and the another WTRU 16 using the UPF 12 and the second UPF 14 and a direct routing between the UPF 12 and the second UPF 14 during the at least one content sharing session [using the communication link that is setup between the first UPF 12 and the second UPF 14, wherein the communication link is the same as the path which is the tunnel between the first UPF 12 and the second UPF 14, see col 7, lines 48-64], see col 8, lines 13-21.

6. 	As to claim 22, inherently receiving information on a condition that the another WTRU 16 enters or exits the DN 15 [when there is no link communication between the WTRU 16 and the second UPF 14, see col 5, lines 21-25.

7. 	As to claim 27, the content sharing session is multiple content sharing sessions [the first session is between the WTRU 10 and the UPF 12 and the second session is between the second UPF 14 and the other unit 16], see col 8, lines 13-21.

8. 	As to claim 28, the content is bi-cast to the WTRU 10 and the another WTRU 16 during the one content sharing session [the content is transferred to both the units 10 & 16], see col 8, lines 13-21.

9. 	As to claims 30-33, and 37-38, the claims are similar in scope to claims 21-22, and 27-28 and they are rejected under the same rationale. Therefore, it can be seen from paragraphs 5-9 that Geoffrion anticipates claims 21-22, 27-28, 30-33, and 37-38.

Allowable Subject Matter

10. 	Claims 23-26, 29, and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant’s arguments and Response
11. 	The applicant argues that Geoffrion fails to teach direct routing between the UPF 12 and the second UPF 14.

11.1. 	In response to the above argument, Geoffrion teaches direct routing between the two UPFs, see paragraph 5 above in which the content sharing session is using the communication link that is setup between the first UPF 12 and the second UPF 14, wherein the communication link is the same as the path which is the tunnel between the first UPF 12 and the second UPF 14, see col 7, lines 48-64.

12. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        05/19/2022